DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 7, 12, 14 objected to because of the following informalities: claims 7, 14 recite “the threshold superheat of the compressor”; it must be recited as “the threshold superheat of the compressor refrigerant”. Claims 5, 12 recite “the discharge superheat of compressor refrigerant”; it must be recited as “the discharge superheat of the compressor refrigerant“. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and including all the depending claims 6, 7, 13, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 12 recite the limitation “the discharge superheat of compressor refrigerant”. There is insufficient antecedent basis for these limitations in the claim. The bolded limitation has been recited previously.
Allowable Subject Matter
Claims 3, 4, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohte (EP 3136010 A1).

Claim 1: Ohte discloses a method of managing compressor oil for a HVAC system (i.e., FIG.5), the method comprising: 
fluidly coupling a discharge port (i.e., see paragraph [15]) of a compressor (i.e., 2) with a suction port (i.e., paragraph [15]: pipe 9 connecting portion of pipe 7 on discharge side of compressor 2 and portion of pipe 7 on suction side of compressor and valve 10; see FIG.1) of the compressor with a pressure equalization valve (i.e., 10); and 
operating (i.e., paragraph [45]: Step S5) the compressor (i.e., 2) while the pressure equalization valve is open (i.e., 10).  

    PNG
    media_image1.png
    484
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    466
    media_image2.png
    Greyscale

Claim 8: Ohte discloses the method as claimed in claim 1, wherein the method is utilized with a residential HVAC system (i.e., concerning limitations “the method is utilized with a residential HVAC system”; it is intended use).

Claim 9: Ohte discloses a HVAC system (i.e., FIG.1) comprising: 
a compressor (i.e., 2) comprising a suction port (i.e., paragraph [15]: suction side of compressor; see FIG.1) and a discharge port (i.e., paragraph [15]: discharge side of compressor 2; see FIG.1); 
a refrigerant circulating (i.e., paragraph [14]: refrigerant circuit) throughout the HVAC system (i.e., FIG.1) and through the compressor (i.e., 2); and 
a pressure equalization valve (i.e., 10) fluidly coupling the discharge port of the compressor (i.e., 2) with the suction port of the compressor (i.e., 2) (i.e., paragraph [15]: pipe 9 connecting portion of pipe 7 on discharge side of compressor 2 and portion of pipe 7 on suction side of compressor and valve 10; see FIG.1), the pressure equalization valve (i.e., 10) configured to open (i.e., paragraph [45]: Step S5) while the compressor (i.e., 2) is operating.  

    PNG
    media_image1.png
    484
    596
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohte (EP 3136010 A1), in view of Ishiyama (2019/0056155 A1). 

Claim 2: Ohte fails to disclose the pressure equalization valve is open during a startup operation of the compressor.  
	However, Ishiyama teaches a pressure equalization valve is open during a startup operation of a compressor (i.e., paragraph [90]: operation of compressor is started and valve 64 opens) for the purpose of controlling operating frequency of compressor (paragraph [90]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the method of Ohte to include the pressure equalization valve is open during a startup operation of the compressor as taught by Ishiyama in order to control operating frequency of compressor.

Claims 5-7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohte (EP 3136010 A1), in view of Shimazu (2016/0209088 A1).

Claim 5: Ohte fails to disclose the pressure equalization valve is closed when the discharge superheat of compressor refrigerant exceeds a threshold superheat of the compressor refrigerant.  
	However, Shimazu teaches a pressure equalization valve is closed when a discharge superheat of compressor refrigerant exceeds a threshold superheat of the compressor refrigerant (i.e., paragraph [39]: valve 12B is closed when degree of superheat of compressor becomes larger than prescribed threshold superheat, specifically discharge temperature sensor and control unit controls operation of valve by calculating degree of superheat based on discharge temperature sensor) for the purpose of controlling operation of the valve (paragraph [39]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the method of Ohte to include the pressure equalization valve is closed when the discharge superheat of compressor refrigerant exceeds a threshold superheat of the compressor refrigerant as taught by Shimazu in order to control operation of the valve (paragraph [39]).

Claim 6: Ohte as modified by Shimazu to disclose the threshold superheat of the compressor refrigerant, except for the threshold superheat of the compressor refrigerant ranges from 5 degrees Celsius to 60 degrees Celsius. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the method of Ohte to include the threshold superheat of the compressor refrigerant ranges from 5 degrees Celsius to 60 degrees Celsius in order to control opening/closing of the valve automatically (paragraph [53]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Optimum Range: MPEP 2144.05 II-A).

Claim 7: Ohte as modified by Shimazu to disclose the threshold superheat of the compressor refrigerant, except for the threshold superheat of the compressor is 20 degrees Celsius. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the method of Ohte to include the threshold superheat of the compressor is 20 degrees Celsius in order to control operation of the valve (paragraph [39]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (Optimum value: MPEP 2144.05 II-B).

Claim 12: Ohte fails to disclose the pressure equalization valve is configured to close when the discharge superheat of compressor refrigerant exceeds a threshold superheat of the compressor refrigerant.  
	However, Shimazu teaches a pressure equalization valve is configured to close when a discharge superheat of compressor refrigerant exceeds a threshold superheat of the compressor refrigerant (i.e., paragraph [39]: valve 12B is closed when degree of superheat of compressor becomes larger than prescribed threshold superheat, specifically discharge temperature sensor and control unit controls operation of valve by calculating degree of superheat based on discharge temperature sensor) for the purpose of controlling operation of the valve (paragraph [39]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the method of Ohte to include the pressure equalization valve is configured to close when the discharge superheat of compressor refrigerant exceeds a threshold superheat of the compressor refrigerant as taught by Shimazu in order to control operation of the valve (paragraph [39]).

Claim 13: Ohte as modified by Shimazu to disclose the threshold superheat of the compressor refrigerant, except for the threshold superheat of the compressor refrigerant ranges from 5 degrees Celsius to 60 degrees Celsius. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the method of Ohte to include the threshold superheat of the compressor refrigerant ranges from 5 degrees Celsius to 60 degrees Celsius in order to control opening/closing of the valve automatically (paragraph [53]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Optimum Range: MPEP 2144.05 II-A).

Claim 14: Ohte as modified by Shimazu to disclose the threshold superheat of the compressor refrigerant, except for the threshold superheat of the compressor is 20 degrees Celsius. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the method of Ohte to include the threshold superheat of the compressor is 20 degrees Celsius in order to control operation of the valve (paragraph [39]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (Optimum value: MPEP 2144.05 II-B).
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to air conditioning:
Takagi (2018/0142931 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763